TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 3, 2013



                                       NO. 03-13-00325-CV


                                     Nathan Flaga, Appellant

                                                 v.

                                     Brigette Stewart, Appellee




          APPEAL FROM 22ND DISTRICT COURT OF HAYS COUNTY
            BEFORE JUSTICES PURYEAR, PEMBERTON AND ROSE
    DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE PURYEAR




THIS DAY came on to be submitted to this Court appellant’s motion to dismiss the appeal in the

above cause, and the Court having fully considered said motion, and being of the opinion that

same should be granted: IT IS THEREFORE considered, adjudged and ordered that said

motion is granted, and that the appeal is dismissed. It is FURTHER ordered that the appellant

pay all costs relating to this appeal, both in this Court and the court below; and that this decision

be certified below for observance.